Motion to dismiss appeal denied. The exhibits referred to in the record may be handed up on the argument of the appeal or, if either party so desires, they may be printed as an appendix to the brief, — Motion to place ease on the Term Calendar granted, ease to be argued at May 1960 Term. We are informed that a demand for respondent’s brief has been served in compliance with rule VII of the Appellate Division, Fourth Department, Calendar Rules; respondent’s brief must be filed on or before May 5,1960 or no such brief will be received and the case will be deemed submitted upon oral argument. (Order entered May 2, I960,)